Citation Nr: 1521452	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a coccyx disability.

2.  Entitlement to service connection to bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to August 3, 2010.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from August 3, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The December 2006 rating decision included the grant of entitlement to service connection for lumbar degenerative disc disease, and provided an initial noncompensable rating.  A July 2009 rating decision provided a 10 percent rating, effective April 30, 2006 (the date of the Veteran's claim).  A May 2011 rating decision provided an increased rating of 20 percent, effective August 
3, 2010.  The staged ratings are on appeal to the Board. 

Initially, the Veteran appealed five issues to the Board; however, prior to certification to the Board the RO granted entitlement to service connection for tinnitus, an anxiety disorder, and a right shoulder disability.  

Although the Veteran is seeking increased staged ratings for his lumbar spine, the Board will not address a claim for total disability based on individual unemployability (TDIU), because the record shows the Veteran has been employed during the appeal period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue(s) of entitlement to a rating in excess of 20 percent for a lumbar spine disability from May 12, 2012, and entitlement to service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence of record does not include a medical diagnosis of a disability associated with the coccyx.

2.  Prior to August 3, 2010, the evidence showed the Veteran's lumbar spine disorder had not manifested in ankylosis, flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, nor muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The evidence does not show that the Veteran suffered incapacitating episodes of a total duration of at least two weeks at any time during the appeal process.

3.  From August 3, 2010 to May 11, 2012, the evidence showed the Veteran's lumbar spine disorder had not manifested in ankylosis or flexion to 30 degrees or less.  The evidence does not show that the Veteran suffered incapacitating episodes of a total duration of at least four weeks at any time during the appeal process.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the coccyx have not been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent, for a lumbar spine disability, prior to August 3, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2014).

3.  The criteria for an initial evaluation in excess of 20 percent, for a lumbar spine disability, from August 3, 2010 to May 11, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified and available treatment records have been secured.  The Board finds that VA has fulfilled its duty to assist in obtaining such records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in 2009, 2010, and 2012 to determine the nature and severity of the Veteran's conditions.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims file and past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports along with the remainder of the evidence of record contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In May 2004, the Veteran had a fever of 106.  He was sent to the local hospital to determine if meningitis was the cause.  A spinal tap ruled out meningitis, but he developed back pain after the spinal tap, and the back pain has persisted.  In July 2004, the Veteran had an MRI due to complaints of pain originating his lumbar spine and paravertebrals, which then radiated to his thoracic spine.  The MRI revealed a small protrusion of disc material laterally at the L4-5 disc level causing narrowing of the right neural foramen; small central posterior disc protrusion is seen as L5-S1 causing no narrowing or compression on the nerve roots; and degenerative changes in the epiphyseal joints of L4-5 and L5-S1.  In January 2006, the Veteran complained of pain in the "tail bone."  X-rays were taken to rule out fracture of the "tail bone."  He had normal radiographs of the pelvis and hips in January 2006.  He had normal sacrum and coccyx radiographs in January 2006.  He had a suspected pars defect at L5-S1, with minimal anterior subluxation of L5 and S1, with a decrease in range of motion on flexion in February 2006.

There are no other service treatment records which relate specifically to the Veteran's coccyx or "tail bone."  He was not diagnosed with a disability related to his coccyx.  His records contain ongoing treatment and complaints related to his lumbar spine, which is already service-connected. 

The Veteran has been afforded three spine examinations in conjunction with his claims.  During the May 2009 VA examination, the Veteran reported that his spine became painful following a spinal tap in service.  When x-rays and an MRI were normal, he was sent to Iraq, where his back pain worsened.  The VA examiner noted that an in-service x-ray showed a normal pelvis and coccyx/sacrum.  He described current back pain which had decreased in severity since service, and that radiated from his low back to his tailbone/coccyx.  He was assessed with low back strain.  A May 2009 x-ray revealed an "intact appearing lumbar spine," with no obvious signs of fracture or other localizing signs of bone or soft tissue abnormality.  The examiner did not specifically address the Veteran's claim for service connection for a coccyx disability, but the examiner also did not diagnose a disability of the coccyx.

During the September 2010 VA examination included x-rays which revealed a mild levoconvex curvature and relative L4-5 disc space narrowing.  He was diagnosed with degenerative disc disease and levoconvex curvature of the lumbar spine.

The Veteran was afforded a third VA spine examination in May 2012.  He described aggravation of his back pain from bending, prolonged motorcycle rides and morning stiffness.  He did not have localized tenderness to the spine.  The examiner noted the 2009 and 2010 x-ray results, as well as May 2012 imaging which revealed mild degenerative changes of the lower lumbar spine.  The examiner noted that there was no specific coccyx diagnosis found on evaluation. 

In short, there is no lay or medical evidence of record which demonstrates that the Veteran was diagnosed as having a disability of his coccyx throughout the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  Although the Veteran is competent to describe pain in his "tailbone" region, and to describe the onset of the pain in service, he is not competent to associate this pain with a specific disability.  The Board finds the Veteran's statements regarding his symptoms and the onset of these symptoms to be credible.  However, x-rays in service and post service do not show a disability associated with the coccyx.  The Veteran is service connected for his lumbar spine degenerative disc disease/degenerative joint disease, which encompasses the diagnoses provided by the VA examiners.  Lastly, his VA treatment records do not reveal a diagnosis related to his coccyx. 

Accordingly, the Board finds that it must deny service connection for a disability of the coccyx, as there is no current diagnosis of such in the claims file throughout the appeal period.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  Significantly, thoracolumbar degenerative joint and disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and the general rating formula for rating spinal disorders applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Veteran's lumbar spine disability has been evaluated under 38 C.F.R. § 4.71a , Diagnostic Code 5242.  DC 5242 section utilizes the general rating formula for diseases and injuries of the spine.

Under the general rating formula, a 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Alternatively, intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent).  38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In May 2009, the Veteran was afforded a VA spine examination.  He reported the pain in his low back radiates to his tailbone/coccyx and up the spine to the upper lumbar/lower thoracic level.  He denied radiation into his buttocks or thighs.  He denied paresthesias, numbness, tingling, or incontinence.  He had intermittent flares of pain to a 7-8/10 once or twice a day, for one or two minutes generally brought on by prolonged sitting, standing, walking, or being just in one position.  He has not been hospitalized nor has he had any periods of incapacitation on account of his low back.  He gave a work history of installing cabinetry, and recently getting a job with the Department of Corrections.  He did not miss any days of work at either job due to his back.  On physical examination, he had normal posture and gait, and no obvious deformity of the spine.  Range of motion included flexion to 90 degrees, and combined range of motion of 240 degrees.  Following 3 repetitions, there was no further limitation of range of motion or joint function due to pain, weakness, fatigue, instability or lack of endurance.

In August 2009, the Veteran was afforded a second spine VA examination.  He continued to work for the Arizona Department of Corrections in an administrative position.  He lost no time from work in the prior 12 months due to his back.  He denied significant effects on his occupation, and he denied any incapacitating episodes in the prior 12 months.  He had a normal gait, and used no assistive devices.  On physical examination, his forward flexion was to 60 degrees, and he had a combined range of motion of 170 degrees.  He had negative straight leg raise testing bilaterally.   He had flattening of the normal lumbar lordosis.  He did not have muscle spasm or guarding severe enough to result in an abnormal gait or curvature of the spine.  He had normal reflexes, muscle strength, and sensory evaluations.  There was objective evidence of pain with active motion, but there was no objective evidence of pain following repetitive motion.  A September 2010 x-ray showed mild levoconvex curvature and relative L4-5 disc space narrowing.  He was diagnosed with degenerative disc disease and levoconvex curvature of the lumbar spine.

In May 2012, the Veteran was afforded a third VA examination for his spine.  The Veteran reported problems from 2005, with pain aggravated with bending, prolonged motorcycle rides, and with morning stiffness.  He took one week of work off for low back pain in the prior 12 months, but it was "not complete bed rest."  Flare-ups involved "worsening of pain and stiffness to the point [he is] confined to being at home."  He had forward flexion to 50 degrees, with objective evidence of painful motion at 50 degrees.  He was able to perform repetitive range of motion tests, and his flexion remained limited to 50 degrees after repetitive testing.  His functional limitations from his lumbar spine disability included less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  He did not have localized tenderness to his spine, and he did not have guarding or muscle spasm of the thoracolumbar spine.  He had normal muscle strength testing throughout, a normal reflex evaluation, a normal sensory evaluation, and no muscle atrophy.  He had positive straight leg raise testing bilaterally, but the examiner found he did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran had intervertebral disc syndrome of the thoracolumbar spine, but did not have any incapacitating episodes in the prior 12 months.  May 2012 imaging revealed mild degenerative changes of the lower lumbar spine.  

As noted above, the Board finds the Veteran's descriptions of his lumbar symptoms to be credible.  He has continuously complained of pain with bending, prolonged sitting and prolonged standing.  Additionally, during his 2012 VA examination, the examiner noted that there was objective evidence of pain motion of the lumbar spine.  

The Veteran's representative in an April 2013 statement, requested a new VA examination because the Veteran's symptoms had worsened.  As such, the Board will remand the Veteran's claim for further increased ratings for his lumbar spine disability from May 2012.

The evidence of record shows that, prior to August 3, 2010, the Veteran had forward flexion of the lumbar spine greater than 85 degrees, and combined range of motion of the thoracolumbar spine greater than 135 degrees.  He also did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Repetitive range of motion testing did not reveal a decrease in motion.  As such, the Board finds that, prior to August 3, 2010, a rating in excess of 10 percent is not warranted.

The August 2010 VA examination revealed the Veteran's forward flexion had decreased to 60 degrees.  By May 2012, his forward flexion had decreased to 50 degrees.  He had pain with forward flexion at 50 degrees as well, but he did not have additional loss of motion with repetitive testing.  As such, the evidence of record shows that from August 3, 2010, a rating in excess of 20 percent is not warranted.

Although the 2012 examination included positive bilateral straight leg raise tests, the Veteran was found to not have radiculopathy associated with his lumbar spine disorder.  He denied numbness, radiation of pain to the lower extremities, and incontinence.  As such, separate ratings for neurological findings are not warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's lumbar spine disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such exceptional disability pictures that the available schedular evaluations for the service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatologies and provide for more severe symptoms than shown by the evidence during the periods in question; thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Veteran has indicated that missed a week of work in 2012 due to his lumbar spine disability.  The VA examinations reveal that he has had decreased forward flexion from 90 degrees to 50 degrees in three years (from 2009 to 2012), as such his lumbar spine rating increased from a 10 percent disability to a 20 percent disability.  However, he has not met the next higher criteria, which requires forward flexion limited to 30 degrees, and no physician has prescribed bedrest.  Additionally, he has been able to continue working and riding motorcycles.  He has denied any hospitalizations for his spine during the appeal period addressed in this decision. 

The symptoms presented are fully contemplated by the rating schedule.  The rating schedule provides a basis for higher evaluations, however the lumbar spine does not meet those criteria. The Veteran stated that the only functional effect of his hearing loss was a decreased ability to communicate.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for a coccyx disability is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to August 3, 2010, is denied.

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from August 3, 2010 to May 11, 2012, is denied.


REMAND

Hearing loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Impaired hearing will be considered a disability, for VA purposes, when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In May 2012, the Veteran was afforded a VA audio examination.  Puretone threshold findings did not meet VA's standard for a hearing loss disability; however, Maryland CNC speech recognition scores were 92 percent bilaterally.  As such, the Veteran met VA's standard for bilateral hearing loss via 38 C.F.R. § 3.385.  The examiner noted that the Veteran's entrance and separation audio evaluations showed normal bilateral hearing ability, and that thus, the Veteran's current hearing loss was less likely than not a result of his military service.  In the same examination, the examiner found that the Veteran's tinnitus was likely a result of military noise exposure due to the Veteran's reports of exposure to loud noises such as rocket and mortar fire, and engine noise, as the Veteran first noticed tinnitus in service.  In a June 2012 rating decision, the Veteran's claim of entitlement to service connection for tinnitus was granted.

The May 2012 examiner did not address whether the Veteran's bilateral hearing loss could not be a delayed onset from the same noise exposure which caused his tinnitus, and did not address if his speech recognition hearing loss was caused by or related to his service-connected tinnitus.  The in-service audio tests do not include speech recognition scores, which is the Veteran's current basis of impaired hearing disability for VA purposes.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  The Veteran's duty MOS of a firefinder has a high probability of hazardous noise exposure according to the Duty MOS Noise Exposure Listing.  As such, the VA concedes exposure to hazardous noise in service.

On remand, the Veteran should be afforded an additional VA audio examination with a nexus opinion which addresses the onset of hearing loss after service, from conceded hazardous noise exposure, and which addresses secondary service connection related to the Veteran's service-connected bilateral tinnitus.

Lumbar spine

As noted above, in April 2013 the Veteran's representative requested a new VA spine examination due to the Veteran's symptoms having worsened since his May 2012 examination.  Indeed, the record shows that the Veteran's forward flexion decreased by 40 degrees between 2009 and 2012, suggesting the possibility of a further decrease in range of motion in the past 3 years from 2012 to 2015.  On remand, the Veteran should be afforded an updated VA spine examination to determine the current severity of his lumbar spine disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination.  After a review of the virtual record and a copy of this REMAND, the examiner should answer the following inquiry: 

(a) Is it at least as likely as not (50/50 probability or greater ) that the Veteran's current bilateral hearing loss is due to his military service?

(b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current bilateral hearing loss is due to, or aggravated by, his service-connected tinnitus? If the examiner finds that his hearing loss is aggravated by his tinnitus, then address the evidence relating to the Veteran's baseline hearing loss prior to aggravation.

The examiner should note that the VA concedes exposure to hazardous noise in service, as the Veteran's MOS had a high probability of exposure to hazardous noise.  The examiner should comment on the changes in the various audio tests in service.

2.  Schedule the Veteran for an additional VA spine examination to determine the current severity of the Veteran's service-connected lumbar spine disability.

3.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) addressing the issue.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


